Citation Nr: 1817749	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not suffer a traumatic hip injury during his active service; his right hip condition did not manifest in active military service and is not otherwise etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a right hip condition have not been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a June 2014 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records, VA treatment records, and private examination report, and has afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran claims that during his active service, he was helping clean tanks after field exercises and was hit in the right side by a stream of water from a higher-pressure "water cannon" with such force that it knocked him off the tank.  He alleges that the accident resulted in significant bruising from his groin to his knee.   The Veteran claims that he did not report the issue because his unit was recently given a lecture about malingering and he also did not want the person in charge of the water cannon to be subject to any disciplinary action.

The Veteran's service treatment records reveal no complaint or symptom of a right hip condition.  Specifically, his entrance examination in December 1963 and his separation examination in June 2012 both show "Normal" results for all listed body parts.  

The Veteran's post-service treatment records include VA treatment records from April 2011 showing a diagnosis for trochanter bursitis.  

VA treatment records from June 2012 show a diagnosis for osteopenia, which is low bone density.

The Veteran submitted a private examination from April 2014 where the private examiner noted the Veteran's account of his injury from a high pressure hose while in service.  At the examination, the Veteran reported pain in his right hip and the examiner noted that he walked with an antalgic gait.  The examiner diagnosed the Veteran with traumatic arthritis of the right hip and stated that falling off the tank caused immediate pain and injury to his right hip.  As the years have gone on, the examiner noted that the Veteran has developed pain and grittiness in his right hip that he does not have on his left hip.  The examiner opined that it makes it as likely as not that the injury in the Army caused the traumatic arthritis in the right hip that is not in the left hip.  Upon examination, the examiner noted that the right hip reveals tenderness over the greater trochanter and anterior hip joint, which is different than the thigh muscles and ligaments where he had the large bruising.  The examiner added that there is decreased range of motion of the right hip as compared to the left hip.  The examiner noted that this is consistent with the fall off the tank at Fort Knox as described in the current history.  The examiner opined that the injuries, impairments and disabilities set forth in the diagnosis and computation of service connected disability were, as likely as not, due to and a consequence of the Veteran's military service.

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a right hip condition.

The Veteran's service treatment records do not contain any evidence tending to establish an in-service event.  The only evidence indicating an in-service injury to his right hip consists of the Veteran's own statements and testimony.

The fact that there is no contemporaneous documentation of the injury or symptoms of the injury does not, alone, render his testimony and statements not credible. Buchanan, 451 F. 3d at 1336.  However, the Board finds that the type and severity of right hip injury described by the Veteran would ordinarily be recorded in service records.  Kahana, 24 Vet. App. at 440 (Lance, J., concurring). This is particularly so where the Veteran claims that it took several months for the bruising to go down, he continued to have pain thereafter, he had swelling in his right thigh which eventually extended down into his right calf, and the veins in his right leg started becoming more expanded than in the left leg.  See April 2014 Private Opinion Letter (recounting Veteran's lay history of the injury).  The Board finds, based on common sense and ordinary experience, that the symptoms described by the Veteran, would ordinarily result in consultation with a medical professional.  This silence in the medical record constitutes evidence that the Board will weigh against the only favorable evidence of record on this issue: the Veteran's testimony and statements.

The Board finds implausible the Veteran's testimony that the right hip injury continued to cause pain and affected his ability to work after leaving the service, but did not result in any attempt to obtain medical treatment.  See January 2018 Board hearing transcript.  The Board had the opportunity to observe the Veteran during his testimony and finds that he was not a credible witness with respect to the alleged in-service right hip injury.  Arneson, 24 Vet. App. at 382-383. 

The fact that the April 2014 private physician accepted his statements and testimony as credible does not prevent the Board from reaching a contrary conclusion.  Wilson, 2 Vet.App. at 618.  The Board is the finder of fact regarding in-service events.  Bardwell, 24 Vet. App. at 39.

Additionally, the Veteran's post-service treatment records contain no medical complaint of symptoms of a right hip condition until 2011, over 50 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In short, the Board finds that, although the Veteran is competent to report in-service events, his testimony and statements regarding an in-service right hip injury are not credible and, so, have no probative value.  Caluza, 7 Vet. App. at 511.  The Board finds the absence of any treatment of or complaints to a medical professional of right hip pain or other symptoms until over 50 years after separation from active duty constitutes probative evidence against finding an in-service right hip injury.  See, e.g., Buchanan, 451 F. 3d at 1336 ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence"); Bardwell, 24 Vet. App. at 40; Maxson, 230 F.3d at 1333.  Based on all the evidence of record and a complete review of the claims file, the Board concludes that the greater weight of the evidence is against finding that the Veteran suffered an in-service right hip injury.  

Accordingly, in the absence of credible evidence of an in-service right hip injury, the record before the Board does not indicate that the claimed right hip disorder had a causal connection or was associated with the Veteran's active military service.  Hence, contrary to the Veteran's assertions, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination as regards his claim of service connection for a right hip disorder.  See 38 U.S.C. § 5103A(d)(1)-(2) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not alleged, and the record does not reveal, any other in-service disease or injury that may be etiologically related to his right hip condition.

Because the greater weight of the evidence is against finding that there was an in-service occurrence or aggravation of a disease or injury etiologically related to the Veteran's claimed disability, a necessary element of the Veteran's right hip condition claim is missing.  Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a right hip condition is denied.


ORDER

Entitlement to service connection for a right hip condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


